Citation Nr: 1722136	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  15-37 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for Posttraumatic Stress Disorder (PTSD).

2. Entitlement to a disability rating in excess of 10 percent for coronary artery disease (CAD).

3. Entitlement to service connection for bilateral upper extremity neurological disorder, to include peripheral neuropathy.

4. Entitlement to service connection for bilateral lower extremity neurological disorder, to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Services



ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to March 1971. The Veteran is the recipient of the Air Force Outstanding Unit Award with Valor.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the RO in Nashville, Tennessee.  

The issues of entitlement to service connection for bilateral upper extremity peripheral neuropathy and bilateral lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Evidence shows that the Veteran's PTSD manifested to no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. Evidence from November 2013 shows the Veteran's coronary artery disease was manifested by a workload of greater than 5 METs but not greater than 7 METs. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.125(a), 4.130, Diagnostic Code 9411 (2016).

2. The criteria for a disability rating of 30 percent, but no higher, for coronary artery disease, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Disability Ratings Claims

The Veteran asserts that the disability ratings assigned for both service-connected PTSD and coronary artery disease (CAD) should be increased. 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the rule in Francisco applies as the claim is not an initial claim for increase in disability benefits. 

A. Posttraumatic Stress Disorder (PTSD), 30 percent

The Veteran's service-connected psychiatric disability is rated under General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130. By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the VA Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive. The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the veteran's social and work situation. This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997). See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the rating specialist is to consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). See 38 C.F.R. § 4.126. If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms. See 38 C.F.R. § 4.126. After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.
	
Under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, the ratings for psychiatric disabilities are as follows: a 30 percent rating is warranted, and is current in effect, for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130; Diagnostic Code 9411.

A November 2013 VA examination reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. It reported that the Veteran met all the criterion listed in sections A through F for PTSD Diagnostic Criterion. These sections include: exposure to a traumatic event, persistently re-experiencing the traumatic event, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness in 3 or more ways, persistent symptoms of increased arousal, not present before the trauma, indicated in 2 or more ways with symptoms lasting more than 1 month. For VA rating purposes the Veteran has depressed mood, suspiciousness and chronic sleep impairment. He does not have any additional mental disorders. The report showed the Veteran is no longer taking medication or in individual therapy.  

The report specifically found that the Veteran has "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation." This is the language in the General Rating Formula for Mental Disorders for a 30 percent disability rating. It was observed that the Veteran is:

friendly and outgoing. The Veteran goes to VVA meetings and he joined about 4-5 months ago. He was in American Legion but his chapter was dissolved. Until then, he went to a few meetings.  In the summer, he plays in golf tournaments and he has won "a little here and there." He has a classic car he "piddles with" and tries to restore. He has changed the motor and worked on interior in the last year. He goes to car shows to look. He helps around the house with cooking, vacuuming. He has a riding mower to cut his large acreage. He goes out to eat "not as often as he should" but his wife and daughter do not seem to enjoy it so that limits his enjoyment. 

Objective observation revealed the Veteran was pleasant and overtly cooperative. He appeared well groomed. His speech was goal directed and logical.  His affect was broad and his mood was average. His immediate and short term memory were good. His long term memory was within normal limits. He could show abstract thought and could interpret a common proverb. And his GAF score was 67. 

Upon review of all the evidence in conjunction with the applicable regulations, and for the reasons set forth below, the Board finds that a rating in excess of 30 percent is not warranted for any period on appeal.

The Board reiterates that the Veteran's symptoms warrant a 30 percent disability rating. The evidence shows that the Veteran's symptoms cause occupational and social impairment with occasional decrease in work efficiency and an intermittent ability to perform occasional tasks. Prior to the report in November 2013, he stopped taking medication for depression and stopped attending individual psychotherapy. He retired in approximately 2010 from a successful 19 year career in sales and management. After retirement, he has remained socially active by golfing, eating out and working on his classic car. His work history, activity level and reported desire to work-part time show the intermittent and occasional nature of his PTSD impairment. 

Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The evidence does not support a rating of 50 percent or higher because of the Veteran's social and work history showing only intermittent impairment.

The Board finds that the GAF score in this case does not suggest a higher rating. A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrence of symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Veteran's wife, daughter, son and brother provided lay statements regarding his PTSD symptoms. The Board finds that the statements are vague and that they do not address whether the Veteran meets the criteria required for an increase in his PTSD disability rating. The Board notes that the only competent and probative opinion regarding whether the Veteran's PTSD has worsened is that of the November 2013 VA examiner, who had appropriate medical expertise and thoroughly examined the Veteran.

The Board acknowledges that the Veteran's PTSD disability impacts him but finds that an increase above 30 percent for his disability rating is not warranted at this time. The Veteran's clinical presentation is not static, and may differ from one examination to another, criteria is not met for an increase in his PTSD disability rating at any time during the appeals claim process. McClain v. Nicholson, 21 Vet. App. 319 (2007).

Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

B. Coronary Artery Disease (CAD) Disability Rating Guidelines

For a coronary artery disease claim, the Board applies 38 C.F.R. § 4.104. Under this regulation, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 2.

The schedule of ratings for cardio-vascular system at 38 C.F.R. § 4.104, provides that for 10 percent, an evaluation is warranted for arteriosclerotic heart disease (Coronary artery disease) with a documented history of coronary artery disease where a workload of greater than 7 METs (metabolic equivalents), but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required. 

A 30 percent evaluation is warranted for a coronary artery disease with a documented history of coronary artery disease where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent evaluation is warranted with chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005. 

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014).

In September 2013 the Veteran applied for an increase in his coronary artery disease (CAD) disability rating which is currently rated at 10 percent. The Veteran asserts that his disability rating of 10 percent for coronary artery disease should be increased due to changes in the results of his cardiac diagnostic testing and stenting of his coronary arteries after January 20, 2011.

In November 2013, during service, the Veteran underwent a VA examination for his CAD. The VA examiner reviewed previous cardiac diagnostic tests from April, May and August 2013. An April 2013 chest X-ray was abnormal with findings of poor inspiration on the exam, no congestive heart failure, discrete pneumonia or pleural effusion was identified. In May 2013 an EKG result found "sinus rhythm with frequent premature ventricular complexes in pattern of bigeminy." In August 2013 an exercise stress test showed a METs level of 10.1. The VA examiner noted that the Veteran was diagnosed with acute, subacute or old myocardial infraction, atherosclerotic cardiovascular disease, coronary artery disease and stable angina (date of diagnoses 2005). A concurrent echocardiogram showed an ejection fraction of 55%. 

In a concurrent interview-based METs test, a METs level which reflected the lowest level at which the Veteran reports any of the following symptoms of dyspnea, fatigue, angina and dizziness, which was >5-7. This METs level was not solely due to heart disease. The examiner noted that the Veteran's weight contributed to 10% of his METs level while 90% is solely due to his heart. The report stated that the Veteran should avoid strenuous activity, which may trigger exacerbation of CAD as angina.

On April 6, 2016, the Veteran presented to a private treatment facility for chest pains with activity. He was hospitalized for 3 days. He underwent a left heart catheterization and an occlusion of the saphenous vein graft was found. He was successfully stented.

In January 2017 the Veteran was admitted to the same private facility with chest pain. He was admitted for 3 days. A heart catheterization was completed and the Veteran received two stents, one to the saphenous vein graft and one to the native RCA. 

Here, the Board finds that an increase in the Veteran's disability rating from 10 percent to 30 percent for his CAD is warranted. The Board's decision is based upon the Veteran's interview-based METs test results showing a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope and the cardiac stenting in April 2016 and January 2017.  


II. Duty to Notify and Assist

VA's duty to notify was satisfied by a letter on March 18, 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained the Veteran's pertinent VA medical records, private medical records and service records. In November 2013 the Veteran received VA examinations for his PTSD and CAD increase in disability claims. 

In June 2014 the Veteran requested an additional VA examination for his PTSD claim stating that he was afraid to answer questions truthfully. In January 2017 the Veteran's representative requested additional VA examinations for the PTSD and CAD claims. The representative contends that the Veteran was "not properly examined using DSM V" for his PTSD claim.

VA adopted a rule that DSM V would be used with regard to all applications for benefits relating to mental disorders received by VA or that were pending before an RO on or after August 4, 2014. 80 Fed. Reg. 14, 308 (March 19, 2015). In the instant case, the Veteran's claim for an increase was filed in September 2013. Accordingly, the VA administered the appropriate examination by using the DSM IV.
 
The Board finds that the record has sufficient and competent medical evidence for the Board to make a decision on the appeal of the PTSD claim without an additional examination. An additional VA examination regarding the Veteran's CAD is not warranted as the Board granted the Veteran an increase in his CAD disability rating claim.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

The Board finds that VA has satisfied its statutory and regulatory duties to provide notice and to assist the Veteran. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see Dingess v. Nicholson, 19 Vet. App. 473 (2006).		


ORDER

A disability rating increase for service connected PTSD is denied.

A disability rating increase for service connected CAD to 30 percent, but no higher, is granted. 


REMAND

The Veteran essentially maintains that he has bilateral upper extremity peripheral neuropathy and bilateral lower extremity peripheral neuropathy that are related to service. 

Service treatment records from November 1967 show the Veteran was treated for a ganglion on his right wrist. On July 16, 1969, he was treated for pain over the dorsum of his right wrist. On July 22, 1969, he still had pain in his right wrist and was negative for tenderness. A July 1969 x-ray of the right wrist was negative. In September 1969 he was again treated for pain over the dorsum of his right wrist. His right wrist was tender to palpitation over joint space and tender to flexion. There was no swelling or history of trauma. The January 1971 separation examination included a normal clinical evaluation of the neurologic system and upper extremities.

The first relevant post-service medical records begin with a March 2014 VA neurological consult and electrodiagnostic testing for possible carpel tunnel v. neuropathy of other etiology in the upper extremities. The Veteran informed the VA physician that he has had symptoms of numbness in his hands and fingers and that it is worse when driving or sleeping for a long time. The Veteran specifically "denied any symptoms in his feet."  On physical examination, motor strength testing was performed, which revealed ". . . positive carpal tunnel compression on the left; negative on the right." Electrodiagnostic testing was conducted of the upper extremities. This included an interpretation as follows: 

1. There is electrodiagnostic evidence of bilateral median neuropathies at or distal to the wrist. The findings show moderately severe on the right and mild on the left.

2. There are also non-focal left median and ulnar sensory neuropathies, as evidenced by non-focal conduction velocity slowing between the elbow and wrist. 

The physical examination showed "positive carpel tunnel compression on the left." The electrodiagnostic test shows bilateral upper extremity neuropathies but the nature and etiology of the neuropathies was not explained. Therefore, the claim for service connection for bilateral upper extremity peripheral neuropathy is remanded to the RO for a medical opinion. 

Service treatment records are negative for any injury, complaints or treatment of the Veteran's bilateral lower extremities. The January 1971 separation examination report included a normal clinical evaluation of the neurologic system and of the lower extremities. 

January 2014 VA treatment records show the Veteran complained of foot pain and was treated for gout. In a March 2014 neurological consultation he specifically denied symptoms in his feet. 

December 2015 private facility records, from a foot and ankle clinic, show he complained of pain in both feet and was prescribed orthotics. In January 2016 at the same private facility, the only active diagnoses are lesion of the plantar nerve, left lower limb and lesion of the plantar nerve, right lower limb. The new diagnoses in January 2016 require a medical opinion and the claim for service connection for bilateral lower extremity peripheral neuropathy is remanded to the RO for a medical opinion.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any additional medical evidence VA or private medical facilities that came into existence since the remanded claims were last before the RO.

2. Obtain a medical opinion from an appropriate VA examiner for the purpose of determining the nature and etiology of the Veteran's apparent neurological disorders of the upper and lower extremities.  The examiner shall review the claims file and medical records.  If the examiner deems that a medical examination and/or tests or studies are necessary to assist in rendering the opinion, such examination and/or testing shall be undertaken. The examiner is requested to opine on the following questions: 

a) Is it at least as likely as not (at least 50% probability) that the current bilateral upper extremity neurological disorders, identified variously as carpal tunnel syndrome and/or "neuropathies" was incurred in, or are a result of, active duty service from September 1967 to March 1971?  Why or why not?

In answering the above question, the examiner shall specifically take into consideration the March 2014 bilateral upper extremity neurological consultation in conjunction with the symptoms noted during active duty, to include ganglion of the right wrist, pain over the right dorsum in the service treatment records from November 1967, July 1969 and September 1969.

b) Is it at least as likely as not (at least 50% probability) that the lesions affecting the plantar nerves in both lower limbs, as identified in private medical records dated January 2016, was incurred in, or are a result of, active duty service from September 1967 to March 1971?  Why or why not?  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so. In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed disability.

3. Then, readjudicate the claims on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


